Title: From Alexander Hamilton to Caleb Swan, 1 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


New York, November 1, 1799. “When I was at Trenton I considered it as perfectly understood between you and me that those officers of the old regiments to whom arrears of pay are due should receive the sums to which they are entitled immediately from your hands. I have been since informed that you decline this and refer the officers to their regimental Paymasters. They are of course left without the means of joining their respective corps. This surprises me the more as I considered the business, when I left Trenton, to be finally settled. I do therefore expect that all officers of the old regiments to whom arrears of pay are due will immediately receive what they are entitled to.”
